     Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 1 of 13 PageID #:4429




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WEIFANG TENGYI JEWELRY                    )
TRADING CO., LTD                          )
                                          )
            Plaintiff,                    )                 Case No. 18-cv-4651
                                          )
      v.                                  )                 Judge Gary S. Feinerman
                                          )
                                          )                 Magistrate Judge Jeffrey Gilbert
                                          )
THE PARTNERSHIPS AND                      )
UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED ON                )
SCHEDULE “A”                              )
                                          )
                    Defendants.           )
_________________________________________ )

     PLAINTIFF WEIFANG TENGYI JEWELRY TRADING CO., LTD.’S MOTION TO
     DISMISS DEFENDANTS INTUII LLC AND JENS SORENSEN’S COUNTERCLAIM
                 AND INCORPORATED MEMORANDUM OF LAW

         NOW COMES, Weifang Tengyi Jewelry Trading Co., Ltd., Plaintiff in the above styled

civil action, by and through counsel, and moves the Court to dismiss Defendants Intuii LLC and

Jens Sorensen’s Counterclaim for abuse of process with prejudice and in support states as

follows:

I.       INTRODUCTION

         “There is a difference between zealously advocating for one's clients and unnecessarily

disparaging opposing counsel.” ​Wiese v. Community Bank of Cent. Wis.​, 552 F.3d 584, 591 (7th

Cir. 2009) Such attacks are not only unnecessary and distracting, but they do not assist the Court




                                                                                                1
      Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 2 of 13 PageID #:4430




in resolving the matter and give the impression, whether accurate or not, that the party resorting

to such attacks is itself taking a position that is unsupported by the law or facts because it has

resorted to such distractions. Thus it is in the instant case where Defendants Intuii LLC and Jens

Sorensen (“Defendants” or “Intuii Defendants”) have persistently made vague and conclusory

allegations of “bad faith,” by both Plaintiff and its counsel, which, when challenged, they have

demurred from attempting to define. [Oct. 1, 2018 Hearing Trans. 8-16] The counterclaim for

abuse of process that Plaintiff now moves to dismiss, along with the affirmative defenses which

Plaintiff contemporaneously moves to strike, is a continuation of the Intuii Defendants’

unfortunate tactics. The dismissal of the Intuii Defendants’ counterclaim will, hopefully, be their

conclusion.

II.       STANDARD OF LAW

          A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); ​Gibson v. City of Chicago​, 910 F.2d 1510, 1520

(7th Cir. 1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as

true all well-pleaded facts in the plaintiff's complaint and draws all reasonable inferences from

those facts in the plaintiff's favor. ​AnchorBank, FSB v. Hofer,​ 649 F.3d 610, 614 (7th Cir. 2011).

To survive a Rule 12(b)(6) motion, the complaint must not only provide the defendant

with fair notice of a claim’s basis but must also be facially plausible. ​Ashcroft v. Iqbal,​ 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009); see also ​Bell Atl. Corp. v.

Twombly,​ 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” ​Iqbal​, 556 U.S. at 678.




                                                                                                    2
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 3 of 13 PageID #:4431




III.   SUMMARY OF THE ARGUMENT

       Under Illinois law, “[t]he only elements necessary to plead a cause of action for abuse of

process are: (1) the existence of an ulterior purpose or motive and (2) some act in the use of legal

process not proper in the regular prosecution of the proceedings.” ​Pace v. Timmerman's Ranch &

Saddle Shop Inc.​, 795 F.3d 748, 757 (7th Cir. 2015) citing ​Kumar v. Bornstein​, 354 Ill.App.3d

159, 290 Ill.Dec. 100, 820 N.E.2d 1167, 1173 (2004). “To satisfy the first element, a plaintiff

must plead facts showing the defendant instituted proceedings against the plaintiff for an

improper purpose, such as extortion, intimidation, or embarrassment.” ​Forza Techs., LLC v.

Premier Research Labs​, LP, 2015 IL App (1st) 142640-U (Ill. App., 2015). “To determine

whether the second element has been sufficiently alleged, the court must assess whether the

complaint asserts that ‘process has been used to accomplish some end which is beyond the

purview of the process or which compels the party against whom it is used to do some collateral

thing that he could not legally and regularly be compelled to do.’” ​Harmon v. Gordon​, Case No.

10-cv-1823, 2011 WL 290432, at *3 (N.D. Ill. Jan. 27, 2011) citing ​Reed v. Doctor’s Assoc. Inc.​,

824 N.E.2d 1198, 1206 (Ill. App. Ct. 2005). “A claim for abuse of process can only proceed

where the plaintiff has suffered an actual arrest or a seizure of property.” This requirement is

sometimes known as a ‘special injury.’” ​Neil v. Nesbit,​ Case No. No. 13-cv-03809 at *8 (N.D.

Ill., September 27, 2014) (Citations Omitted) “Because the tort of abuse of process is not favored

under Illinois law, the elements must be strictly construed.” ​Slep-Tone Entertainment Corp. v.

Coyne et al​., Case No. 13-cv-02298 at *14 (N.D. Ill. January 8, 2015) citing ​Neurosurgery &

Spine Surgery, S.C. v. Goldman,​ 790 N.E.2d 925, 929-30 (Ill. App. 2003). Further, Plaintiff has

immunity from Defendants’ claim under the ​Noerr-Pennington doctrine. Finally, to the extent




                                                                                                  3
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 4 of 13 PageID #:4432




they seek recompense for damages allegedly incurred due to a wrongfully obtained TRO, no

damages are available due to the rule that damages flowing from injunctive relief are limited to

the amount of the bond, if any.

IV.    ARGUMENT

       a)      As a Disfavored Cause of Action, Illinois Law Requires That the Elements of
               a Claim for Abuse of Process Be Strictly Construed

       Abuse of process is a “narrow tort” that is “not favored under Illinois law”, and its

“elements must be strictly construed.” ​Neurosurgery & Spine Surgery, S.C. v. Goldman​, 339

Ill.App.3d 177, 183-184 (2nd Dist. 2003) (citing ​Erlich v. Lopin-Erlich​, 195 Ill.App.3d 537, 539

(1st Dist. 1990)). “Free access to the courts as a means of settling private claims or disputes is a

fundamental component of our judicial system, and courts should be open to litigants for the

settlement of their rights without fear of prosecution for calling upon the courts to determine

such rights. . . .” ​Lyddon v. Shaw​, 56 Ill. App. 3d 815, 821-22, 372 N.E.2d 685, 690 (2d Dist.

1978) Courts in this judicial district routinely dismiss claims for abuse of process where, as here,

as is fully set out below, a plaintiff’s complaint fails to meet minimal pleading requirements. See

Slep-Tone Entertainment Corp. v. Coyne et al.,​ Case No. 13-cv-02298 at *14 (N.D. Ill. January

8, 2015) (Feinerman, J.); ​Sequoia Fin. Solutions, Inc. v. City of Chi.​, Case No. 14-cv-3065 at

*9-11 (N.D. Ill., December 9, 2014) (Feinerman, J.); ​Villarreal v. Arnold​, Case No. 16-cv-00603

at *6-9 (N.D. Ill., December 20, 2016) (Shah, J.); ​Neil v. Nesbit​, Case No. No. 13-cv-03809 at *8

(N.D. Ill., September 27, 2014 ) (Wood, J.); ​Harmon v. Gordon​, Case No. 10-cv-18233 at *3

(N.D. Ill. Jan. 27, 2011) (Kocoras, J.); ​McDuffie v. Loney​, Case No. 16-cv-8860 at *7, 11 (N.D.

Ill., December 6, 2017) (Durkin, J.) and ​Roehl v. Merrilees,​ Case No. 11-cv-4886 at *20-21




                                                                                                  4
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 5 of 13 PageID #:4433




(N.D. Ill., April 10, 2012). (Zagel, J,) In fact, courts only seldom sustain claims of abuse of

process when challenged at the pleading stage.

       b)      The Intuii Defendants Have Failed to Allege the Existence of an Improper
               Purpose or Motive

       The crux of the Intuii Defendant’s abuse of process claim is that they speculate that

Plaintiff filed the instant suit without sufficient investigation, demanded settlements from the

defendants, including the Intuii Defendants, and then did not immediately dismiss those claims

without compensation upon being contacted by the Intuii Defendants’ counsel. [Doc. 161 at ¶¶

19] The Intuii Defendants contend that Plaintiff “demanded exorbitant sums of money from

Intuii in exchange for the promise of releasing of the restrictions on Intuii’s assets,

notwithstanding Intuii’s innocence.” [Id.] This does not come close to alleging the type of

ulterior motive that gives rise to a claim for abuse of process under Illinois law but rather reveals

a fundamental misunderstanding of the purpose and elements of the tort and a very apparent

failure to conduct even a minimal investigation prior to putting the claim forth. It is well

established that “[t]he mere institution of a proceeding, even if brought simply to harass the other

party or to coerce a settlement, does not constitute abuse of process." ​Harmon v. Gordon,​ Case

No. 10-cv-18233 at *3 (N.D. Ill. Jan. 27, 2011) citing ​Doyle v. Schlensky,​ 458 N.E.2d 1120,

1128 (Ill. App. Ct. 1983) “These allegations, even if accepted as true, do not demonstrate an

improper use of the legal process that would help [Plaintiff] accomplish a collateral and improper

purpose.” ​Id. See also ​Edelson PC v. Bandas Law Firm PC​, Case No. 16-cv- 11057 (N.D. Ill.,

July 20, 2018) (“This fact militates against expanding abuse of process liability to cover

settlement demands that are, as explained earlier, difficult to distinguish from lawful hard

bargaining or from demands to settle ordinary frivolous lawsuits, which courts do not consider



                                                                                                   5
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 6 of 13 PageID #:4434




extortion.”) (Internal Citations and Quotations Omitted) In an earlier decision in ​Edelson PC v.

Bandas Law Firm PC,​ Judge Pallmeyer rejected an attempt to premise an abuse of process claim

on a mere allegation of “bad faith” in the context of class action objections. ​Edelson PC v.

Bandas Law Firm PC,​ No. 16-cv-11057 at *14 (N.D. Ill. Feb. 6, 2018). (Declining “to depart

from the long line of precedent under which demanding payment while threatening to bring or

continue litigation does not constitute a predicate act of extortion.”) Having failed to sufficiently

allege this first element, that Plaintiff acted with an improper purpose, the Intuii Defendants’

claim fails as a matter of law.

       b)      The Intuii Defendants Fail to Plausibly Allege Any Use of Process​ ​by Plaintiff

       As this Court explained in its opinion in ​Slep-Tone Entertainment Corp. v. Coyne et al.,​

“Because the tort of abuse of process is not favored under Illinois law... [t]he word ‘process’ has

been given its literal meaning: “[p]rocess is issued by the court[] under its official seal and must

be distinguished from pleadings, which are created and filed by the litigants.” Case No.

13-cv-02298 at *14 (N.D. Ill. January 8, 2015). (Citations Omitted) As in ​Slep-Tone​,

“Defendants’ counterclaim alleges not the use—let alone the misuse—of any ‘process’ issued by

this court, but only that Slep-Tone brought a groundless suit simply to harass them... Because the

settled law of Illinois [holds] that mere institution of a suit or proceeding, even with a malicious

intent or motive, does not itself constitute an abuse of process,” [Id.] the Intuii Defendants’ initial

counterclaim [Doc. 116 at 19-22] was devoid of ​any allegation of a use, much less abuse of

process by Plaintiff. The Intuii Defendants apparently took notice of this error when raised in

Plaintiff’s first motion to dismiss, [Doc. 152 at 6] and set about curing this deficiency in their

pleading by peppering their amended counterclaim with references to Plaintiff having sought,




                                                                                                     6
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 7 of 13 PageID #:4435




obtained and then made improper use of an asset restraint. [Doc. 161, Counterclaim at ¶¶ 19-21,

25] As is apparent from the record in this case, including the moving papers referenced by the

Intuii Defendants in their counterclaim, and as fully set out in Plaintiff’s previously filed motion

to strike, [Doc. 168] the Intuii Defendants are attempting to try a very different case than that

which is actually before the Court. These allegations find no support in the record. The Intuii

Defendants cannot rely on a fiction to repair their faulty pleadings and rescue their facially

deficient counterclaim. Failing to have plausibly alleged any use of process by Plaintiff,

Defendants’ counterclaim must fail.

        c)      The Intuii Defendants Fail to Allege a Misuse of Process

        Moreover, even if Plaintiff improperly obtained any relief in the TRO, this still does not

amount to an abuse of process under Illinois law. "The test is whether process has been used to

accomplish some end which is beyond the purview of the process or which compels the party

against whom it is used to do some collateral thing that he could not legally and regularly be

compelled to do. In other words, the defendant must have intended to use the action to

accomplish some result that could not be accomplished through the suit itself.” ​Reed v. Doctor's

Assocs., Inc.,​ 824 N.E.2d 1198, 1206 (Ill. App. Ct. 5th Dist.) This Court and others routinely

grant preliminary injunctive relief in Lanham Act cases, including that provided to Plaintiff,

[Doc. 16] and asset restraining orders. Such relief is proper in the regular prosecution of the

proceedings. See ​Rosario v. City of Chicago​, Case No. 11-cv- 456 at *18-19 (N.D. Ill., April 17,

2012) (“Although she contends that defendants lied in order to pursue charges against her,

Illinois courts have held that if a litigant's action - here, proceeding with the charges - is proper in

the regular prosecution of the proceedings, . . . [t]he fact that the representations made to the




                                                                                                      7
     Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 8 of 13 PageID #:4436




court were allegedly false does not render them an abuse of process.”) (Internal Citations and

Punctuation Omitted); ​Ruehl Bros. Brewing Co. v. Atlas Brewing Co.,​ 187 Ill. App. 392, 397

[(1914) ("The affidavit of defendant in error filed in the suit was appropriate to that action and in

furtherance thereof, and, therefore, did not, whether true or false, furnish any basis for this claim

for malicious abuse of process."); Erlich v. Lopin-Erlich,​ 553 N.E.2d 21, 22 (Ill. App. Ct. 1990)

(holding that wife’s procurement of an ex parte order restraining husband from disposing of

marital assets “[was] not extraneous to the purpose of the [divorce] proceeding,” and thus was

not an abuse of process, even if wife made false representations to obtain the order); ​Dixon v.

Smith-Wallace Shoe Co.,​ 283 Ill. 234, 242 (1918) (explaining that no abuse of process exists

where a creditor knowingly filed a false suit and a judgment in attachment and an order of sale

was obtained because the suit was initiated regularly and prosecuted to an ordinary conclusion);

Evans v. West,​ 935 F.2d 922, 923 (7th Cir. 1991) (rejecting an abuse of process claim where the

plaintiff alleged that the defendant “call[ed] the police and sign[ed] a [false] criminal trespass

complaint”) and ​Barrett v. Baylor​, 457 F.2d 119, 123 (7th Cir. 1972) (Collecting Cases) Having

failed to allege a use of process not proper in the regular prosecution of the proceeding,

Defendants’ counterclaim must be dismissed on this ground as well.

             d)     The Intuii Defendants Fail to Allege Special Injury

             “Under Illinois law, a claim for abuse of process can only proceed where the plaintiff has

suffered an actual arrest or a seizure of property.” ​Neil v. Nesbit​, Case No. No. 13-cv-03809 at *8

(N.D. Ill., September 27, 2014) citing ​Parks v. Neuf,​ 578 N.E.2d 282, 285 (Ill. App. 4th Dist.

1991). “This requirement is sometimes known as a ‘special injury.’”1 Other than references to


1
    ​While
         it is true that an arrest or seizure of property is not a formally designated element of the
tort of abuse of process, no Illinois case has found an abuse of process minus either. See ​Kumar

                                                                                                        8
  Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 9 of 13 PageID #:4437




the non-existent TRO and its effects, the Intuii Defendants generally allege that they have

incurred attorney’s fees. [Id. at ¶¶ 17, 26] Even if taken as true, the facts pleaded in Defendants’

Amended Counterclaim do not establish that any special injuries resulted from these supposed

misdeeds. First, “Because anxiety, loss of time, attorney fees, embarrassment, humiliation, injury

to personal or professional reputation, and the like are the unfortunate incidents of many, if not

all, lawsuits, they do not constitute special injuries.” ​Neil v. Nesbit,​ Case No. 13-cv-03809 at *8

(N.D. Ill., September 27, 2014) (Citation Omitted) In dismissing the Plaintiff’s abuse of process

claim, Judge Wood further found that the claimant’s assertion that a party had “interfere[d] with

her ability to work and to conduct business” likewise failed to satisfy the special injury

requirement. [Id.] The facts relating to special injury in ​Neil v. Nesbit a​ nd the instant case are not

at all dissimilar. Therein, the claimant presented as evidence of special injury “the purported

unlawful garnishment of her wages.” [Id.] A wrongful wage garnishment is an act much more

egregious than the brief business interruption seemingly alleged by the Intuii Defendants in that

any funds restrained by a wage garnishment would then be subject to turnover rather than merely

restrained. For the same reasons, the Intuii Defendants’ claim for abuse of process must be

dismissed.

        e)      Plaintiff Has Immunity from Defendants’ Claim for
                Abuse of Process Pursuant to the Noerr-Pennington Doctrine

        Above, Plaintiff has shown that Defendants’ claim for abuse of process is inadequately

pled and should be dismissed with prejudice as no amendment will permit Defendants to allege

Plaintiff’s pleadings, whether true or not, were an abuse of the Court's process. As such, the




v. Bornstein​, 354 Ill. App. 3d 159, 290 Ill.Dec. 100, 820 N.E.2d 1167, 1173 (Ill. App., 2004);
See also ​Edelson PC v. Bandas Law Firm PC,​ Case No. 16-cv- 11057 (N.D. Ill., July 20, 2018)

                                                                                                       9
 Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 10 of 13 PageID #:4438




Court need not necessarily reach Plaintiff’s assertion of immunity under the ​Noerr-Pennington

doctrine. However, out of an abundance of caution, Plaintiff respectfully submits that the

Noerr-Pennington doctrine effectively bars Defendants’ abuse of process claim as Plaintiff is

fully clothed in its immunity. “Whether the branch of government is the legislature, the

executive, or the courts, the right to present one's viewpoint is protected by the First

Amendment.” ​Domanus v. Locke Lord LLP,​ 847 F.3d 469, 483 (7th Cir., 2017) “There is a

‘sham’ exception to ​Noerr–Pennington,​ but it is difficult to show that litigation is so objectively

baseless, or so clearly based on knowing and material falsehoods, that the exception applies.” ​Id.

citing ​Prof. Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc.,​ 508 U.S. 49, 113 S.Ct.

1920, 123 L.Ed.2d 611 (1993). Should it be necessary for the Court to reach Plaintiff’s assertion

of immunity under the ​Noerr-Pennington d​ octrine, Plaintiff respectfully submits that the clear

language of the 7th Circuit’s holding in ​Domanus v. Locke Lord LLP confirms that the burden of

showing that litigation is a “mere sham” is on the party making the assertion. Defendants cannot

meet this burden nor may they attempt to do as they have conceded their inability to show that

any part of the instant case is subjectively unreasonable. [Doc. 161 at ¶ 23]

       f)      The Intuii Defendants’ Abuse of Process Claim is Procedurally Barred by the
               Rule that Damages Flowing from a TRO May Not Exceed the Bond

       The recovery of a defendant who alleges to have been harmed by the wrongful

application of an injunction is limited to the amount of the bond. “Damages cannot exceed the

amount of the bond that was in effect while the injunction lasted.” ​Mead Johnson & Co. v.

Abbott Labs.,​ 209 F.3d 1032, 1033 (7th Cir., 2000) citing ​Thomas & Betts Corp. v. Panduit

Corp.​, 65 F.3d 654, 664 n.13 (7th Cir. 1995). “There is neither logical nor legal room for a

post-reversal increase in an injunction bond.” [Id.] The Defendants in opposition attempt to



                                                                                                  10
    Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 11 of 13 PageID #:4439




circumvent this rule by citing ​Coyne-Delany Co. v. Capital Dev. Bd. of State of Ill.​ , 717 F.2d

385, 394 (7th Cir. 1983) for the proposition that damages may be had where a Plaintiff acted in

“bad faith,” that “bad faith” being an alleged failure to adequately investigate. [Doc. 43 at 3]

Plaintiff respectfully submits that Defendants may not circumvent this rule by making a separate

claim for abuse of process.

          Plaintiff respectfully submits that the wholly insufficient pleading of its counterclaim for

abuse of process only further demonstrates what has been apparent in this case from near the

moment of the Intuii Defendants’ appearance: The Intuii Defendants’ are so desperate to avoid

any liability and so lacking in a meritorious defense that they have, without consideration of the

Standards for Professional Conduct Within the Seventh Federal Judicial Circuit2, persistently

caste baseless aspersions upon the integrity of both Plaintiff and its counsel of which its

counterclaim is one reiteration. Unfounded conclusory reiterations of vague allegations of “bad

faith” do not a viable defense make nor may such conclusions of law and fact be properly

considered by the Court in assessing the viability of Defendants’ counterclaim. ​Kumar v.

Bornstein, 354 Ill. App. 3d 159, 164 (Ill. App., 2004). Though Defendants found some traction in

initially moving to have the TRO lifted [Doc. 44] and have been successful in both disrupting the

proceeding and directing attention away from their own clear liability, in our precedent based

system which affords equal justice and predictable outcomes to each and every litigant, this

misconduct will not only ultimately prove to be an unsuccessful litigation tactic but should be

properly punished. The Intuii Defendants’ ill conceived and poorly pled claim for abuse of




2
    ​Available
           at
https://www.insd.uscourts.gov/sites/insd/files/Standards%20for%20Professional%20Conduct.pdf

                                                                                                   11
 Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 12 of 13 PageID #:4440




process fails as a matter of law and, consistent with binding precedents and this Court’s own

previous holdings, must be dismissed.

                                        PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that the Court grant the following relief:

       1)     That the Intuii Defendants’ counterclaim for abuse of process be dismissed with

              prejudice;

       2)     Such further and additional relief as the Court deems necessary and appropriate.

Respectfully submitted this 11th day of February, 2019.

                                                     /s/ L. Ford Banister, II
                                                     Bar No. 5446539
                                                     The Law Office of L. Ford Banister, II
                                                     244 5th Ave, Suite 1888
                                                     New York, NY 10008
                                                     Mailing Address
                                                     PO Box 3514 PMB 23332
                                                     New York, NY 10008
                                                     Telephone: U.S No. 212-574-8107
                                                     Email: ford@fordbanister.com
                                                     Attorney for Plaintiff




                                                                                               12
Case: 1:18-cv-04651 Document #: 175 Filed: 02/12/19 Page 13 of 13 PageID #:4441




                                                                              13
